F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          JAN 24 2003
                          FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                                Clerk

 NELLIE M. CAMPBELL,

              Plaintiff - Appellant,

 v.                                                     No. 02-5006
                                                   D.C. No. 00-CV-956-M
 JO ANNE B. BARNHART,                                (N.D. Oklahoma)
 Commissioner of Social Security
 Administration,

              Defendant - Appellee.


                           ORDER AND JUDGMENT


Before BRISCOE , Circuit Judge, BRORBY , Senior Circuit Judge, and       HARTZ ,
Circuit Judge.



      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument. This order and judgment is not binding

precedent, except under the doctrines of law of the case, res judicata, and

collateral estoppel. The court generally disfavors the citation of orders and

judgments; nevertheless, an order and judgment may be cited under the terms and

conditions of 10th Cir. R. 36.3.
      Plaintiff Nellie M. Campbell appeals from the district court’s order

affirming the Commissioner’s determination that she was not entitled to Social

Security disability benefits. Because the Commissioner’s decision was reached

in accord with relevant legal standards and substantial evidence supports the

decision, we affirm.

      Plaintiff filed a claim for disability insurance benefits on September 16,

1994, alleging disability since September 23, 1989, due to back and shoulder pain,

diabetes, hypertension, fibromyositis, obesity, respiratory problems and asthma,

stomach problems, depression, and anxiety. Plaintiff’s insured status expired

December 31, 1994; thus, she must show she was totally disabled prior to that

date. See Henrie v. United States Dep’t of Health & Human Servs., 13 F.3d 359,

360 (10th Cir. 1993) (holding that claimant must show she was disabled prior

to expiration of insured status). After an administrative hearing at which

a vocational expert (VE) testified, an administrative law judge (ALJ) ruled

against plaintiff on March 25, 1996. While review was pending before the

district court, the district court granted the Commissioner’s request that the case

be remanded for further administrative proceedings.

      On remand, plaintiff provided additional medical records regarding her

mental impairments. The ALJ held a supplemental hearing at which another VE

testified. The ALJ completed a Psychiatric Review Technique (PRT) form, on


                                         -2-
which he concluded that plaintiff did suffer from depression and situational

anxiety, but that her mental condition caused only slight restrictions in her daily

living and slight difficulty in maintaining social functioning; seldom resulted in

deficiencies in concentration, persistence, or pace resulting in failure to complete

tasks in a timely manner; and had only once or twice caused episodes of

deterioration or decompensation in work or work-like settings.

      On July 22, 1999, the ALJ rendered his second decision, denying plaintiff’s

claim at step five of the evaluation sequence. See generally Williams v. Bowen,

844 F.2d 748, 750-52 (10th Cir. 1988) (discussing the five-step sequential process

for determining disability). At step one, the ALJ determined that plaintiff had not

worked since her alleged onset date; at steps two and three, he found that she had

severe impairments of obesity, diabetes mellitus, depression, anxiety,

hypertension, and asthma, but that these impairments did not meet or equal any

impairment in the relevant listing of impairments. At step four, the ALJ

determined that plaintiff did not retain the residual functional capacity (RFC) to

return to any of her past relevant work.

      At step five, taking into account plaintiff’s impairments, RFC, age,

education, work experience, and the testimony of the VE, the ALJ concluded that

plaintiff was not disabled because she retained the RFC to perform certain light

work, including light food preparation work, light office cleaning, sedentary order


                                           -3-
clerk, or sedentary assembly work. The Social Security Appeals Council denied

plaintiff’s request for review, making the ALJ’s second decision the final decision

of the Commissioner for purposes of this appeal. She then appealed to the district

court and the case was referred to a magistrate judge, who upheld the

Commissioner’s determination. Plaintiff appeals that decision to this court.

      This court reviews the Commissioner’s decision to determine only whether

the relevant findings are supported by substantial evidence in light of the entire

record, and whether the Commissioner applied the correct legal standards.

O’Dell v. Shalala, 44 F.3d 855, 858 (10th Cir. 1994). “Substantial evidence is

such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Id. (internal quotation marks omitted). “Evidence is insubstantial

if it is overwhelmingly contradicted by other evidence.” Id. In the course of our

review, we may “neither reweigh the evidence nor substitute our judgment for that

of the [Commissioner].” Casias v. Sec’y of Health & Human Servs., 933 F.2d

799, 800 (10th Cir. 1991). Finally, we are further restricted in our review in this

case based on the fact that plaintiff’s insured status expired on December 31,

1994. Thus, the ALJ’s inquiry was limited to determining whether she was

disabled before that date, and our review of the ALJ’s decision necessarily takes

that limitation into consideration. See Potter v. Sec’y of Health & Human Servs.,




                                         -4-
905 F.2d 1346, 1348-49 (10th Cir. 1990) (“[T]he relevant analysis is whether the

claimant was actually disabled prior to the expiration of her insured status.”).

       Plaintiff first contends that the ALJ failed to evaluate properly her

depression and other psychological problems. The ALJ recognized that plaintiff

suffered from depression and situational anxiety and followed the procedures

outlined for evaluating mental impairments set forth in 20 C.F.R. § 404.1520a.

He determined that during the time period prior to the expiration of her insured

status , plaintiff’s depression did not cause any work restrictions.

       The ALJ relied in part on the opinion of plaintiff’s physician, Dr. Supak,

who did opine that she suffered from depression and should find a less stressful

job, R. Vol. I, at 106, but also opined that plaintiff would be able to return to

her usual work in a less stressful situation in six to eight weeks.    Id. at 110.

Dr. Supak also opined that plaintiff could be cross-trained for a different type of

work and had a tolerance for light work.       Id. at 104-06. The ALJ also noted

plaintiff’s statement that an anti-depressant medication, Zoloft, was effective in

controlling her depression.     Id. Vol. II at 299. Further, no physician opined that

plaintiff’s mental impairments were disabling.

       The ALJ also relied on plaintiff’s own description of her daily activities,

which included taking care of herself and her son, maintaining her household,

cooking almost daily, visiting friends or family once or twice a week, going


                                              -5-
shopping, reading occasionally, and watching television. R. Vol. II, at 300, 301.

Contrary to plaintiff’s contention, the record does support the ALJ’s description

of plaintiff’s account of her daily activities.         See R. Vol. I at 88 (takes care of her

personal needs and grooming without assistance; prepares all her own meals and

cooks once a day); id. at 82, 91 (visits friends or family once or twice a week for

one-to-three hours); id. at 89 (cleans house, launders clothes and does other work

around the house, shops once a week for groceries and necessities);             id. at 90

(reads occasionally, watches television). Plaintiff did report that her son helps

her with the cleaning, id. at 89, that she cannot clean or cook and bake as much as

she used to, id. at 87, 88, and that she does not have any hobbies or pastimes,             id.

at 90. Nevertheless, the evidence of plaintiff’s daily activities is consistent with

the ALJ’s finding that her depression minimally interferes with her activities,

particularly considering that these are plaintiff’s self-reports and the ALJ

questioned her credibility.

       Plaintiff points to evidence of her depression after the expiration of her

insured status and contends the ALJ erred in not ordering a consulting

psychological examination. But a retrospective diagnosis several years after the

time at issue would be of very limited utility.          See Potter , 905 F.2d at 1348-49.

Because there was no evidence of actual disability in the medical record before

December 1994, the ALJ did not abuse his discretion in not ordering a


                                                  -6-
retrospective consulting examination. We conclude that the administrative record

supports the ALJ’s determination that plaintiff’s mental impairments were not

disabling. Cruse v. United States Dep’t of Health & Human Servs.     , 49 F.3d 614,

617 (10th Cir. 1995) (“[T]he record must contain substantial competent evidence

to support the conclusions recorded on the PRT form.”).

      Next, plaintiff alleges that in evaluating her credibility, the ALJ did not

consider her lengthy work history. A claimant’s prior work history is one of

many factors an ALJ must consider in assessing the credibility of a claimant’s

subjective complaints of disabling pain.   See 20 C.F.R. § 404.1529(c)(3).

Contrary to plaintiff’s characterization of the decision, the ALJ did consider her

prior work history, but also recognized that after her physician recommended she

find less stressful employment, she “made little effort to obtain education,

training, or jobs at any level of exertion or stress.” R. Vol. II, at 300 (emphasis

added). The record supports this conclusion. Plaintiff suggests that the ALJ

failed to consider that depression can cause people to withdraw from their friends,

family, activities, and work, and may explain why she made little effort to obtain

further education, training, or jobs. As the ALJ noted in assessing her depression,

however, plaintiff’s description of her daily activities does not demonstrate that

she withdrew from her friends, family, or activities. Moreover, her earnings

increased after the birth of her child, when she claims her depression started to


                                           -7-
become disabling. The ALJ did not place undue emphasis on plaintiff’s work

history, but considered it as but one of several factors bearing on her credibility.

The ALJ linked his determination of credibility to specific findings of facts in

evidence which are fairly derived from the record. “Credibility determinations

are peculiarly the province of the finder of fact,” and should not be upset “when

supported by substantial evidence.”    Kepler v. Chater , 68 F.3d 387, 391 (10th Cir.

1995) (internal quotation marks omitted). We conclude the ALJ properly

considered plaintiff’s work history and his assessment of her credibility was

supported by substantial evidence.

       Finally, plaintiff contends the ALJ did not consider her impairments in

combination. See Hargis v. Sullivan , 945 F.2d 1482, 1491 (10th Cir. 1991)

(holding that an ALJ “must consider the combined effects of impairments that

may not be severe individually, but which in combination may constitute a severe

medical disability”);   see also 20 C.F.R. § 404.1523. A review of the ALJ’s

opinion shows that he discussed all of plaintiff’s impairments in his evaluation of

her RFC and considered all of plaintiff’s alleged exertional and non-exertional

impairments in combination.     See R. Vol. II, at 294, 300, 305.   None of the

physicians who examined plaintiff stated or suggested that she was unable to

work for a continuous twelve-month period as a result of her impairments.         See 42

U.S.C. § 423(d)(1)(A) (providing that, to establish eligibility for disability


                                           -8-
benefits, a claimant must show she is unable to work because of a medically

determined impairment that lasts continuously for at least twelve months). What

plaintiff is essentially asking is that this court reweigh the evidence relating to her

depression, which we cannot do.    See Casias , 933 F.2d at 800.

      The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED.


                                        Entered for the Court



                                        Harris L Hartz
                                        Circuit Judge




                                          -9-